Citation Nr: 1807221	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for non-Hodgkin's lymphoma.

2.  Entitlement to an initial compensable disability rating for a postoperative scar on the right side of the neck (neck scar).

3.  Entitlement to a compensable disability rating for a postoperative scar on the right side of the anterior trunk (trunk scar).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from April 1962 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO granted service connection for non-Hodgkin's lymphoma, a neck scar, and trunk scar with assigned 0 percent disability ratings effective February 2, 2001.

By way of brief procedural history, the Veteran's initial claim for service connection for non-Hodgkin's lymphoma was denied in a January 2002 rating decision because the Veteran failed to report for a VA examination.  The claim was reopened and service connection was granted in the August 2012 rating decision on appeal based on a finding of clear and mistakable error.

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

During the hearing, the Veteran indicated that he had an outstanding claim for service connection for residuals of HIV asymptomatic human immunodeficiency virus (HIV).  However, the record shows that a claim for service connection for residuals of HIV was denied in an April 2013 rating decision and it does not appear that the Veteran has filed another claim for this disability.  The Veteran should file a claim if he wishes to pursue service connection for residuals of HIV.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a compensable disability rating for a neck scar  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma has not recurred nor metastasized since the conclusion of his cancer treatment; the disability is currently evaluated by on the residual peripheral neuropathies and the evidence indicates that these disabilities have been appropriately rated.

2.  The evidence does not show that the Veteran's trunk scar is painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for non-Hodgkin's lymphoma have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (201); 38 C.F.R. §§ 3.321, 4.1, 4.117, Diagnostic Code 7709 (2017).

2  The criteria for a rating in excess of 0 percent for a trunk scar are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2002, 2012, 2017); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7 (2017); 38 C.F.R. § 4.11 , Diagnostic Codes 7801, 7803, 7804, 7805 (as in effect prior to and from August 30, 2012, and prior to and from October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (20167.  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Merits of the Increased Ratings Claims

The Veteran seeks an initial rating for his non-Hodgkin's lymphoma higher than 0 percent, rated under 38 C.F.R. § 4.117, Diagnostic Code 7715, and an initial rating for his neck scar associated with non-Hodgkin's lymphoma higher than 0percent, rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Non-Hodgkin's Lymphoma

Non-Hodgkin's lymphoma is rated under Diagnostic Code 7715, which provides for a 100 percent disability rating when there is active disease or during a treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7715.  Six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  Id.

Review of medical treatment records show that the Veteran was diagnosed with non-Hodgkin's lymphoma in 1997.  He began a course of chemotherapy in June 1997, which ended in October 1997.  Treatment records show that the Veteran attended routine follow-up appointments and his non-Hodgkin's lymphoma has been in remission since the end of his chemotherapy.  In his Notice of Disagreement, the Veteran asserted that he has received treatment for this disability during the appeal period; service connection is in effect as of February 2001.  The Veteran did not specify in this statement the type of treatment and review of the record, as indicated, does not reveal medical evidence of active treatment during the appeal period.  On this basis, a compensable rating under Diagnostic Code 7715 is not warranted as the Board finds that the evidence weighs against a finding of active treatment during the appeal period.  Instead, the disability is rated based on residuals.

A private treatment record dated September 1998 shows that the Veteran was not taking any chronic medications and denied focal neurological weakness. 

In a June 2012 VA lymphatic examination report, the examiner found that the Veteran's non-Hodgkin's was in remission and that the Veteran was not currently undergoing any treatment.  Although the examiner noted that the Veteran did not have any complications or residuals of treatment, the examiner determined that he had weakness and easy fatigability due to a hematologic or lymphatic disorder or to treatment for a hematologic or lymphatic disorder.  The examiner also noted that the Veteran had a trunk and neck scar.

The Veteran underwent a subsequent VA examination in June 2013.  At that time, the Veteran's non-Hodgkin's lymphoma was still in remission.  The examination report shows that the Veteran had no complications or residuals of a hematologic or lymphatic disorder or to treatment for a hematologic or lymphatic disorder.  The examiner noted that a February 2013 electromyography (EMG) study showed abnormal results for the right lower extremity and determined that the Veteran could no longer "do work that required good balance or standing on uneven surfaces."  The examiner also determined that the Veteran did not have any scars related to the lymphoma. 

An April 2016 VA examination report shows that the Veteran has weakness, fatigability and lightheadedness due to a hematologic or lymphatic disorder or to treatment for a hematologic or lymphatic disorder.  The examiner determined that non-Hodgkin's lymphoma was in remission, but impacts weakness and fatigability impact his ability to work.

The Board observes that the Veteran has been separately service-connected for residuals of non-Hodgkin's lymphoma.  These residuals include peripheral neuropathy of the right upper extremity, associated with non-Hodgkin's lymphoma; peripheral neuropathy of the left upper extremity, associated with non-Hodgkin's lymphoma; peripheral neuropathy of the right lower extremity, associated with non-Hodgkin's lymphoma; and peripheral neuropathy of the left lower extremity, associated with non-Hodgkin's lymphoma with the following assignments of ratings:

Peripheral neuropathy of right upper extremity affecting radial, median, ulnar, musculocutaneous, middle and lower radicular group nerves is rated 10 percent effective November 11, 2014 and 40 percent disabling effective March 30, 2016 under Diagnostic Code 8513; peripheral neuropathy of the right lower and left lower extremities affecting sciatic, common peroneal, superficial peroneal, deep peroneal, tibial and posterior tibial nerves are both separately rated 20 percent disabling effective November 20, 2014, and 40 percent disabling effective March 30, 2016 under Diagnostic Code 8520; peripheral neuropathy of left upper extremity affecting radial, median, ulnar, musculocutaneous, middle and lower radicular group nerves is rated 30 percent effective March 30, 2016 under Diagnostic Code 8513; peripheral neuropathy of the left lower and right lower extremities were both separately rated 20 percent disabling from June 17, 2011 to November 20, 2014 under Diagnostic Code 8599-8720; peripheral neuropathy of the right and left lower extremities affecting femoral and internal saphenous nerves are both separately rated 20 percent disabling from March 30, 2016 under Diagnostic Code 8526; peripheral neuropathy of the left and right lower extremities affecting obturator nerve are both separately rated 0 percent effective March 30, 2016; and peripheral neuropathy of the left and right lower extremities affecting external cutaneous nerve of thigh are rated 0 percent effective March 30, 2016 under Diagnostic Code 8529.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a compensable initial evaluation for non-Hodgkin's lymphoma itself.  As the preponderance of the evidence is against the claim; the appeal must be denied.  The Board further finds that the Veteran has residuals of non-Hodgkin's lymphoma, for which he is being compensated via grants of service connection for all such residuals as listed above.  From March 30, 2016, the Veteran's combined rating has been 100 percent for these residuals.  The evidence does not indicate that these residuals warrant a higher rating during earlier periods of the appeal and the Veteran has not made specific arguments in this regard to the peripheral neuropathies other than asserting the ratings should be earlier.  Sympathetic review of the record, however, does not provide a basis for granting earlier ratings as there is no competent evidence regarding the severity of these peripheral neuropathies being of greater severity than rated during the various staged ratings.  The Board does not find a basis to grant additional benefits and the evidence indicates that the disability has been appropriately rated based on residuals throughout the period on appeal.

Scar

The Veteran is currently rated at 0 percent disabling pursuant to Diagnostic Code 7800.  The rating is effective February 2, 2001.

During the pendency of the Veteran's claim, the VA regulation containing the criteria for rating skin disabilities, 38 C.F.R. § 4.118 was amended multiple times.  Unless there is no indication that the revised criteria are intended to have retroactive effect, VA has a duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions. See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  Id.; see also 38 U.S.C. § 7104 (c) (2012); Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  The reverse is not true with respect to application of former schedular criteria prospectively.  The revisions in October 2008 are only applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his application to reopen his service-connection claim on June 17, 2011, and service connection was granted based on clear unmistakable error, with a 0 percent rating effective February 2, 2001.  The RO has considered the rating criteria under the three different periods; therefore, the Board will consider the current rating criteria, the pre-October 23, 2008 criteria and the pre August 30, 2002 criteria.  

Prior to August 30, 2002, a separate compensable rating for a scar may be assigned if the scar is superficial, poorly nourished, with repeated ulceration; or superficial, tender, and painful on objective demonstration; or limits function of the affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 2002). After August 30, 2002, a separate compensable rating for a scar may be assigned if the scar is superficial and does not cause limited motion, but covers an area of 144 square inches (929 square centimeters) or greater; or if the scar is superficial and unstable; or if the scar is painful on examination; or limits function of the affective part under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2007).

38 C.F.R. § 4.118, was amended again for Diagnostic Code 7800-7804, effective in October 23, 2008. See 73 Fed. Reg. 54708  September 23, 2008).  Prior to October 23, 2008, under Code 7800, a 10 percent rating was warranted for scars of the head, face, or neck with one of the following characteristics of disfigurement: scar 5 or more inches (13 or more centimeters) in length, scar at least one-quarter inch (0.6 centimeters) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  A 30 percent rating was warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three of the characteristics of disfigurement listed.

Under Diagnostic Code 7803, a 10 percent (maximum) rating was warranted for scars that are superficial and unstable.  Under Diagnostic Code 7804, a 10 percent (maximum) rating was warranted for scars that are superficial and painful on examination.  Under Diagnostic Code 7805, scars were otherwise to be rated based on the limitation of function of the affected part.

Under the current (revised) Rating Schedule criteria, effective October 23, 2008, Diagnostic Code 7800 has remained unchanged, but Diagnostic Code 7803 no longer exists.  Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, and a 20 percent rating is warranted for three or four scars that are unstable or painful.  Under Diagnostic Code 7805, scars are evaluated for any disabling effects not considered in a rating under Diagnostic Codes 7800 to 7804 under an appropriate other Diagnostic Code.  

Diagnostic Codes 7801 pertains to deep and nonlinear scars not of the head, face, or neck. Though the Veteran has scarring on the face, and though the Veteran's acne is shown to be deep at times, such acne on the Veteran's back is shown by the evidence to manifest in pustules and macules (bumps), and there is no indication that the Veteran's skin disorder has manifested in any nonlinear scars covering an area not of the head, face, or neck.  

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2017). Again, there is no indication that the Veteran's skin disorder has manifested in scarring of a nonlinear area not of the head, face, or neck.  

During the October 2017 videoconference hearing, the Veteran testified that his trunk scar does not bother him.  He further stated that the trunk scar "has never bothered him before."  After a review of the record, to include VA treatment records, private treatment records, and VA examinations, the Board finds that there is no evidence to warrant a compensable rating for a trunk scar under any applicable rating criteria.  As the preponderance of the evidence is against the claim; the appeal must be denied.


ORDER

A compensable disability rating for non-Hodgkin's lymphoma is denied.

A compensable disability rating for a trunk scar is denied.


REMAND

Remand is required for further development of the neck scar claim as the Veteran's October 2017 Board hearing testimony indicates the need for a VA examination to determine the current severity of the neck scar disability.  In this regard, he testified that the scar on his neck is painful in the cold weather and also bothers him when he moves his shoulder.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the current nature and severity of his neck scar.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

3.  Thereafter, readjudicate the issue on appeal.   If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


